UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08110 SPECIAL SITUATIONS FUND III, L.P. (Exact name of registrant as specified in charter) 527 MADISON AVENUE, SUITE 2600, NEW YORK, NEW YORK 10022 (Address of principal executive offices) (Zip code) Allen Levithan, Esq. Lowenstein Sandler, PC 65 Livingston Avenue Rosedale, NJ07068-1791 (Name and address of agent for service) Registrant’s telephone number, including area code (212) 319-6670 Date of fiscal year end: DECEMBER 31, 2007 Date of reporting period: SEPTEMBER 30, 2007 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (SS 239.24 and 274.5 of this chapter), to file reports with the Commission not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b-1 under the Investment Company Act of 1940 (17 CFR 270.30b1-5).The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS SEPTEMBER 30, 2007 (Unaudited) Fair Shares Common Stocks Value Aerospace 0.07% 78,294 SPACEHAB, Inc. $ 32,101 Automotive Components 1.32% 22,371 Rush Enterprises, Inc. - Class A 567,105 Biotechnology 7.59% 39,575 Combinatorx, Inc. 244,573 86,027 Medivation, Inc. 1,724,841 35,587 Metabasis Therapeutics, Inc. 103,915 22,952 Opexa Therapeutics, Inc. 91,808 64,380 Sangamo BioSciences, Inc. 908,402 134,278 Tapestry Pharmaceuticals, Inc. 200,074 3,273,613 Building Materials 1.24% 30,358 Comfort Systems USA, Inc. 431,084 22,600 Viceroy Homes, Ltd. (Canada) 93,419 300 WFI Industries, Ltd. (Canada) 8,418 532,921 Business Services 0.03% 15,600 Utix Group, Inc. 11,856 Capital Equipment 0.74% 18,000 Mfri, Inc. 321,120 Casino - Services 0.81% 109,560 Full House Resorts, Inc. 349,496 Chemicals 2.27% 37,338 KMG Chemicals, Inc. 977,509 Communication Equipment - Software 2.22% 1,424,157 ION Networks, Inc. 71,208 53,573 PC-Tel, Inc. 406,619 10,000 RIT Technologies, Ltd. (Israel) 11,400 182,835 Vertical Communication, Inc. 166,380 330,340 Vertical Communication, Inc. (Restricted) 300,610 956,217 Communication Products - Equipment 0.84% 89,893 Centillium Communications, Inc. 151,020 173,207 NMS Communications Corporation 213,045 364,065 See the accompanying Notes to the Financial Statements. 2 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS SEPTEMBER 30, 2007 (Unaudited) Fair Shares Common Stocks (Continued) Value Computer Peripherals 0.39% 12,399 Printronix, Inc. $ 168,006 Computer Services - Software 12.28% 57,523 Acorn Factor, Inc. 257,128 100,147 ClickSoftware Technologies, Ltd. (Israel) 550,808 18,760 CryptoLogic, Inc. (Canada) 375,200 302,600 Excapsa Software, Inc. (Canada) (Illiquid) 72,494 44,658 Interplay Entertainment Corporation 3,126 385,342 Interplay Entertainment Corporation (Restricted) - 36,698 LocatePlus Holdings Corporation (Restricted) 3,669 798,696 Motive, Inc. 1,341,809 111,408 Openwave Systems, Inc. 487,967 60,605 Phoenix Technologies, Ltd. 649,080 110,505 Primal Solutions, Inc. 9,945 25,810 Radware, Ltd. (Israel) 404,959 108,645 Stamford Industrial Group, Inc. 215,117 93,175 SumTotal Systems, Inc. 546,005 21,653 SupportSoft, Inc. 126,455 49,346 Unify Corporation 251,663 5,295,425 Computer Systems 1.63% 76,108 Adept Technology, Inc. 438,382 52,408 Performance Technologies, Inc. 262,564 700,946 Consumer Products 0.35% 138,952 Varsity Group, Inc. 150,068 Diagnostics 0.17% 53,938 Curagen Corporation 74,434 Educational Products - Services 1.37% 98,461 Scientific Learning Corporation 590,766 Electronic Components 1.79% 137,082 American Technology Corporation 520,912 12,051 Frequency Electronics, Inc. 121,474 73,125 Interlink Electronics, Inc. 124,312 58,116 Tvia, Inc. 3,487 770,185 Electronic - Display 0.00% 993,474 E Ink Corporation (Restricted) - See the accompanying Notes to the Financial Statements. 3 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS SEPTEMBER 30, 2007 (Unaudited) Fair Shares Common Stocks (Continued) Value Electronic Equipment 2.31% 460,277 Capstone Turbine Corporation $ 552,332 198,705 Iteris, Inc. 443,112 995,444 Electronic Instruments 2.36% 42,132 Image Sensing Systems, Inc. 535,076 38,723 PowerSecure Internatinal, Inc. 482,489 1,017,565 Electronic Semiconductor 1.49% 136,897 Kopin Corporation 521,578 84,082 PSi Technologies Holdings, Inc. (Philippines) 118,808 640,386 Energy - Technology 0.85% 253,101 Catalytica Energy Systems, Inc. 323,969 40,000 Quantum Fuel Systems Technologies Worldwide, Inc. 44,000 367,969 Financial Services - Miscellaneous 0.60% 43,556 MicroFinancial Incorporated 259,158 Food 0.61% 25,020 Zhongpin, Inc. (China) 262,710 Gold Mining 0.59% 205,536 MK Resources Company (Illiquid) 252,809 Healthcare Services 0.99% 28,968 U.S. Physical Therapy, Inc. 428,726 Healthcare - Specialized Products & Services 2.49% 95,400 Alpha Pro Tech Ltd. 169,812 32,282 American Dental Partners, Inc. 904,219 1,074,031 Housing - Construction 0.85% 70,631 Modtech Holdings, Inc. 130,667 33,060 U.S. Home Systems, Inc. 236,379 367,046 Information Services 1.34% 438,015 Pfsweb, Inc. 578,180 Insurance 2.51% 114,563 AmCOMP, Inc. 1,081,475 See the accompanying Notes to the Financial Statements. 4 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS SEPTEMBER 30, 2007 (Unaudited) Fair Shares Common Stocks (Continued) Value Internet Commerce 0.57% 130,809 Youbet.com, Inc. $ 247,229 Medical Devices & Equipment 7.59% 50,602 Natus Medical Incorporated 806,596 111,147 Orthovita, Inc. 336,775 104,522 Precision Optics Corporation, Inc. 26,130 16,895 Quidel Corporation 330,466 19,028 Regeneration Technologies, Inc. 203,980 117,571 Sonic Innovations, Inc. 1,078,126 175,068 World Heart Corporation (Canada) 488,441 3,270,514 Medical Instruments 0.04% 27,790 Caprius, Inc. 18,341 Oil Equipment 0.00% 650 Beluga Composites Corporation - Online Services 0.85% 17,230 The Knot, Inc. 366,310 Optical Recognition Equipment 0.14% 15,000 VeriChip Corporation 60,300 Paper - Packaging 0.02% 47,850 Chase Packaging Corporation 9,570 Practice Management 0.82% 28,738 IntegraMed America, Inc. 354,914 Restaurant 1.03% 71,761 Buca, Inc. 134,193 80,955 Monterey Gourmet Foods, Inc. 308,439 442,632 Retail 0.65% 61,721 Bakers Footwear Group, Inc. 275,276 33,737 Odimo Incorporated 6,073 281,349 Semiconductor 3.54% 64,136 CEVA, Inc. 576,583 232,900 NeoMagic Corporation 947,903 1,524,486 See the accompanying Notes to the Financial Statements. 5 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS SEPTEMBER 30, 2007 (Unaudited) Fair Shares Common Stocks (Continued) Value Semiconductor Equipment 4.71% 55,321 HI/FN, Inc. $ 452,526 27,152 Integral Vision, Inc. 7,602 109,215 Nova Measuring Instruments, Ltd. (Israel) 295,973 56,274 Tegal Corporation 304,442 65,924 Ultra Clean Holdings, Inc. 969,083 2,029,626 Services 2.70% 49,337 Collectors Universe, Inc. 694,665 40,418 OPNET Technologies, Inc. 468,849 1,163,514 Specialty Pharmaceuticals 0.53% 37,500 Barrier Therapeutics, Inc. 226,500 Technology - Miscellaneous 3.08% 108,445 iPass, Inc. 455,469 87,284 Intermap Technologies Corp. (Canada) 544,260 68,910 Vuance, Ltd. (Israel) 328,702 1,328,431 Telecom Equipment 1.05% 55,571 COMARCO, Inc. 320,645 189,908 Peco II, Inc. 132,936 453,581 Telecom Services 2.16% 69,605 Multiband Corporation 208,816 69,810 WPCS International Incorporated 722,533 931,349 Telecommunications 0.75% 353,424 Emrise Corporation 325,150 Therapeutics 3.40% 365,691 Anadys Pharmaceuticals, Inc. 749,666 125,000 Pharmacopeia Drug Discovery, Inc. 715,000 1,464,666 Toys 0.01% 983 Corgi International, Ltd. (China) (ADR) 4,327 Transportation 0.43% 10,350 Fuel Systems Solutions, Inc. 184,851 73 Velocity Express Corporation 41 184,892 Vitamins 1.71% 81,537 Omega Protein Corporation 737,910 Total Common Stocks 87.87% (cost $33,812,947) 37,886,923 See the accompanying Notes to the Financial Statements. 6 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS SEPTEMBER 30, 2007 (Unaudited) Fair Shares Preferred Stocks Value Business Services 0.40% 24 UTIX Group, Inc. convertible $ 140,308 34,618 UTIX Group, Inc. convertible (Restricted) 30,001 170,309 Communications Equipment - Software 0.23% 100 Vertical Communications, Inc. convertible (Restricted) 100,000 Data Security 0.59% 100,739 Verdasys, Inc. Series B convertible (Illiquid) 254,870 Electronic - Display 0.83% 549,484 E Ink Corporation Series A (Restricted) 241,773 904,490 E Ink Corporation Series B (Restricted) 118,186 359,959 Food 1.04% 42,750 Zhongpin, Inc. convertible (China) 448,875 Medical Instruments 0.08% 1,612 Caprius, Inc. convertible 10,639 100 Caprius, Inc. convertible (Restricted) 25,000 35,639 Transportation 0.02% 8,901 Velocity Express Corporation 6% convertible 9,257 Total Preferred Stocks 3.20% (cost $1,032,426) 1,378,909 Principal Fair Amount Corporate Debt Value Computer Services - Software 0.36% $869 Primal Solutions, Inc. 4.9%, due 3/31/08 $ 869 $11,000 Primal Solutions, Inc. 5% convertible, due 3/31/08 11,000 $68,000 Unify Corporation 11.25% convertible, due 10/31/10 85,680 $17,600 Unify Corporation 11.25% convertible, due 10/31/11 17,952 $40,000 Unify CorporationRevolving Credit 10.5%, due 10/31/10 40,000 155,501 Consumer Products 0.28% $120,886 Rockford Corporation 4.5% convertible, due 6/11/09 120,886 Electronic Components 0.18% $78,000 Interlink Electronics, Inc. 8% convertible, due 7/19/10 (Restricted) 78,000 Technology - Miscellaneous 0.08% $33,000 Vuance, Ltd. 8% convertible, due 11/19/09 (Israel) 33,000 Total Corporate Debt 0.90% (cost $368,486) 387,387 See the accompanying Notes to the Financial Statements. 7 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS SEPTEMBER 30, 2007 (Unaudited) Fair Warrants Warrants Value Biotechnology 0.15% 96,038 La Jolla Pharmaceutical Company 12/14/10 $ 14,405 3,847 Metabasis Therapeutics, Inc. 9/30/10 4,000 142,000 Opexa Therapeutics, Inc. 4/13/11 14,200 100,000 Tapestry Pharmaceuticals, Inc. 4/6/11 32,000 64,605 Biotechnology - Drug Delivery 0.00% 16,790 Aradigm Corporation 11/10/07 - Building Materials 0.12% 200,000 American Mold Guard, Inc. Class A 4/26/11 28,000 200,000 American Mold Guard, Inc. Class B 4/26/11 24,000 52,000 Business Services 0.03% 1,500,000 UTIX Group, Inc. 1/13/11 15,000 1,731 UTIX Group, Inc. 11/9/11 (Restricted) - 6,924 UTIX Group, Inc. 9/28/12 (Restricted) - 15,000 Communication Equipment - Software 0.00% 3,614 Vertical Communications, Inc. 12/16/08 (Restricted) - 9,523 Vertical Communications, Inc. 9/28/15 (Restricted) - 94,340 Vertical Communications, Inc. 12/1/16 (Restricted) - - Computer Services - Software 0.16% 805,910 LocatePlus Holding Corporation 7/8/10 (Restricted) - 55,000 Primal Solutions, Inc. 3/31/11 2,200 74,914 Unify Corporation 4/26/09 23,972 53,600 Unify Corporation 10/31/12 42,504 68,676 Computer Systems 0.04% 134,321 Adept Technology, Inc. 11/18/08 16,118 Consumer Products 0.00% 5,713 Rockford Corporation 6/11/09 1,314 Electronic Components 0.15% 14,450 American Technology Corporation 7/18/09 8,814 32,422 American Technology Corporation 8/6/10 53,820 30,952 Interlink Electronics, Inc. 7/19/12 (Restricted) - 62,634 See the accompanying Notes to the Financial Statements. 8 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS SEPTEMBER 30, 2007 (Unaudited) Fair Warrants Warrants (Continued) Value Electronic Equipment 0.14% 175,438 Capstone Turbine Corporation 1/23/12 $ 57,895 11,246 Iteris, Inc. B 9/28/11 2,362 60,257 Electronic Semiconductor 0.10% 6,447 ParkerVision, Inc. 3/10/10 45,129 Energy - Technology 0.09% 10,692 Arotech Corporation 6/30/08 - 4,680 Arotech Corporation 12/31/08 - 80,000 Quantum Fuel Systems Technologies Worldwide, Inc. 12/22/12 27,200 34,146 Quantum Fuel Systems Technologies Worldwide, Inc. 4/27/14 13,658 40,858 Food 0.36% 25,683 Zhongpin, Inc. 1/30/11 154,686 Medical Devices & Equipment 0.04% 9,210 Orthovita, Inc. 6/26/08 921 536,190 World Heart Corporation 9/22/08 (Canada) 16,086 17,007 Medical Information Systems 0.00% 177,300 LifeRate Systems, Inc. 11/14/07 - Medical Instruments 0.02% 222,320 Caprius, Inc. 2/15/10 8,893 4,477 Caprius, Inc. 2/16/11 1,313 31,250 Caprius, Inc. 2/27/12 (Restricted) - 10,206 Semiconductor Equipment 0.03% 60,250 Tegal Corporation 7/14/10 2,410 270,793 Tegal Corporation 9/19/10 10,831 16,622 Trikon Technologies, Inc. 10/22/07 (United Kingdom) - 13,241 Technology - Miscellaneous 0.25% 75,316 Intermap Technologies Corp. 3/17/08 (Canada) 79,082 90,990 Vuance, Ltd. 12/9/10 (Israel) 29,117 8,250 Vuance, Ltd. 11/19/11 (Israel) 1,650 109,849 Telecom Services 0.65% 12,152 GoAmerica, Inc. 12/19/08 - 705,171 WPCS International Incorporated 11/16/09 282,068 282,068 See the accompanying Notes to the Financial Statements. 9 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS SEPTEMBER 30, 2007 (Unaudited) Fair Warrants Warrants (Continued) Value Telecommunications 0.00% 6,431 Q Comm International, Inc. 6/24/08 $ 65 Therapeutics 0.04% 12,868 Critical Therapeutics, Inc. 6/6/10 2,445 47,506 Memory Pharmaceuticals Corp. 9/22/10 16,628 19,073 Total Warrants 2.39% (cost $12,762) 1,032,786 TOTAL INVESTMENTS 94.36% (cost $35,226,621) $ 40,686,005 Fair Shares Securities Sold Short Value Medical Instruments 2.55% 155,564 Thermage, Inc. $ 1,101,393 TOTAL SECURITIES SOLD SHORT 2.55% (proceeds $1,302,666) $ 1,101,393 All percentages are relative to Partners' Capital. All securities are non-income producing except for Collectors Universe, Inc., COMARCO, Inc., Comfort Systems USA, Inc., CryptoLogic, Inc., Frequency Electronics, Inc., Interlink Electronics, Inc., KMG Chemicals, Inc., MicroFinancial Incorporated, Primal Solutions, Inc., Printronix, Inc., Rockford Corporation, Unify Corporation, Inc., Velocity Express Corporation, Vertical Communications, Inc., Vuance, Ltd. and WFI Industries, Ltd. See the accompanying Notes to the Financial Statements. 10 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS SEPTEMBER 30, 2007 (Unaudited) % of Partners' Industry Concentration Total Capital Aerospace $ 32,101 0.07 Automotive Components 567,105 1.32 Biotechnology 3,338,218 7.74 Biotechnology - Drug Delivery - 0.00 Building Materials 584,921 1.36 Business Services 197,165 0.46 Capital Equipment 321,120 0.74 Casino - Services 349,496 0.81 Chemicals 977,509 2.27 Communication Equipment - Software 1,056,217 2.45 Communication Products - Equipment 364,065 0.84 Computer Peripherals 168,006 0.39 Computer Services - Software 5,519,602 12.80 Computer Systems 717,064 1.67 Consumer Products 272,268 0.63 Data Security 254,870 0.59 Diagnostics 74,434 0.17 Educational Products -Services 590,766 1.37 Electronic Components 910,819 2.11 Electronic - Display 359,959 0.83 Electronic Equipment 1,055,701 2.45 Electronic Instruments 1,017,565 2.36 Electronic Semiconductor 685,515 1.59 Energy - Technology 408,827 0.95 Financial Services 259,158 0.60 Food 866,271 2.01 Gold Mining 252,809 0.59 Healthcare Services 428,726 0.99 Healthcare - Specialized Products & Services 1,074,031 2.49 Housing - Construction 367,046 0.85 Information Services 578,180 1.34 Insurance 1,081,475 2.51 Internet Commerce 247,229 0.57 Medical Devices & Equipment 3,287,521 7.63 Medical Information Systems - 0.00 Medical Instruments (1,037,207) (2.41) Oil Equipment - 0.00 See the accompanying Notes to the Financial Statements. 11 SPECIAL SITUATIONS FUND III, L.P. (A Limited Partnership) PORTFOLIO OF INVESTMENTS SEPTEMBER 30, 2007 (Unaudited) % of Partners' Industry Concentration (Continued) Total Capital Online Services $ 366,310 0.85 Optical Recognition Equipment 60,300 0.14 Paper - Packaging 9,570 0.02 Practice Management 354,914 0.82 Restaurant 442,632 1.03 Retail 281,349 0.65 Semiconductor 1,524,486 3.54 Semiconductor Equipment 2,042,867 4.74 Services 1,163,514 2.70 Specialty Pharmaceuticals 226,500 0.53 Technology - Miscellaneous 1,471,280 3.41 Telecom Equipment 453,581 1.05 Telecom Services 1,213,417 2.81 Telecommunications 325,215 0.75 Therapeutics 1,483,739 3.44 Toys 4,327 0.01 Transportation 194,149 0.45 Vitamins 737,910 1.71 TOTAL PORTFOLIO $ 39,584,612 91.81% See the accompanying Notes to the Financial Statements. 12 Item 2.Controls and Procedures. (a)Based on an evaluation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, the registrant’s principal executive and principal financial officers, or persons performing similar functions, concluded that the disclosure controls and procedures are effective. (b)There were no significant changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal half-year that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3.Exhibits Separate certifications for the registrant’s principal executive officer and principal financial officer, as required by rule 30a-2(a) under the Investment Company Act of 1940, are attached as EX99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SPECIAL SITUATIONS FUND III, L.P. By:/s/ Austin Marxe Austin Marxe, Principal Executive Officer Date: November 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:_/s/ Austin Marxe Austin Marxe, Principal Executive Officer Date:November 26, 2007 By:/s/Rose M. Carling Rose M. Carling, Principal Financial Officer Date:November 26, 2007
